Citation Nr: 9929777	
Decision Date: 10/18/99    Archive Date: 10/29/99

DOCKET NO.  98-18 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Evaluation of chondromalacia, right knee, currently 
evaluated as noncompensably disabling.

2.  Evaluation of chondromalacia, left knee, currently 
evaluated as noncompensably disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel



INTRODUCTION

The appellant served on active duty from March 1977 to April 
1997.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO granted 
service connection for chondromalacia, right knee, and 
chondromalacia, left knee, and assigned noncompensable 
evaluations for each knee.

In the rating decision on appeal, the RO denied service 
connection for left heel neuroma.  The appellant perfected an 
appeal as to that claim.  In a March 1999 rating decision, 
the RO granted service connection for bursitis, left heel, 
and assigned a 10 percent disability evaluation.  The 
appellant has not filed a notice of disagreement following 
the grant of service connection and thus the claim is no 
longer on appeal.  See Grantham v. Brown, 114 F.3d 1156, 
1158-59 (Fed.Cir. 1997) (notice of disagreement following 
denial of a particular claim for service connection cannot be 
construed as a notice of disagreement following the granting 
of service connection for that claim).

Review of the record reveals that the RO did not expressly 
consider referral of the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1999).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(hereinafter "the Court")) has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance; 
however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Although the RO did not 
expressly consider 38 C.F.R. § 3.321(b)(1), the Board has 
reviewed the record with these mandates in mind and finds no 
basis for further action on this question.  VAOPGCPREC. 6-96 
(1996).


FINDINGS OF FACT

1.  Chondromalacia, right knee, is currently manifested by 
painful motion with joint or periarticular pathology.

2.  Chondromalacia, left knee, is currently manifested by 
painful motion with joint or periarticular pathology.


CONCLUSIONS OF LAW

1.  Chondromalacia, right knee, is 10 percent disabling.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.59; Part 4, Diagnostic Code 5299-5260-5261 (1999).

2.  Chondromalacia, left knee, is 10 percent disabling.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.59; Part 4, Diagnostic Code 5299-5260-5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that her claims for 
evaluations in excess of 0 percent for chondromalacia, right 
knee, and chondromalacia, left knee, are well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  That is, where the 
claimant is awarded service connection for a disability and 
subsequently appeals the RO's initial assignment of an 
evaluation for the disability, the claim continues to be well 
grounded as long as the rating schedule provides for a higher 
evaluation, and the claim remains open.  Shipwash v. Brown, 
8 Vet. App. 218, 225 (1995).  The Board has continued the 
issues as "evaluation of chondromalacia, right knee," and 
"evaluation of chondromalacia, left knee," since service 
connection has been granted, and the appellant seeks higher 
evaluations.  The appellant is not prejudiced by this naming 
of the issue.  The Board has not dismissed the issue, and the 
law and regulations governing the evaluation of the 
disabilities are the same regardless of how the issue has 
been phrased.  See Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999).  

The distinction between disagreement with the original 
evaluation awarded and a claim for an increased evaluation is 
important in terms of VA adjudicative actions.  Id.  However, 
the Court did not provide a substitute name for the issue.  
In reaching the determination below, the Board has considered 
whether staged evaluations should be assigned.  The Board 
concludes that the disabilities have not significantly 
changed and a uniform evaluation is appropriate in this case.

The appellant has been recently examined and her medical 
records have been obtained.  See Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).  All relevant facts on this 
issue have been properly developed and the duty to assist has 
been met.  38 U.S.C.A. § 5107(a).

The service medical records reveal that the appellant began 
complaining of knee pain in January 1991.  X-rays taken at 
that time of both knees were negative.  A diagnosis of 
chondromalacia was entered at that time as to both knees.  

The appellant underwent a VA examination in September 1997.  
The appellant reported that she had had a problem with both 
of her knees beginning in the 1980s.  She stated that 
walking, standing, climbing and changing position of her 
knees was painful.  She reported that she could walk 10 to 15 
minutes before she experienced pain in her knees.  She 
further reported that standing for long periods of time 
caused pain in her knees.  Examination of the appellant's 
knees revealed no edema, and no deformity.  The VA examiner 
stated that there was slight discomfort when both knees were 
extended.  The left knee could be extended from 0 degrees to 
138 degrees, and the right knee could be extended from 
0 degrees to 140 degrees.  The diagnosis was chronic 
bilateral knee pain of uncertain etiology.  The VA examiner 
stated that "[f]unctional loss due to pain in the heels, 
knees, and back in the opinion of the examiner is moderate."

In January 1999, the appellant underwent a VA examination.  
The VA examiner noted that the appellant's medical records 
showed that she had a diagnosis of chondromalacia of both 
knees and that she had undergone physical therapy in service.  
The appellant reported that the knee pain was worse in the 
right than in the left.  She reported stiffness and swelling 
with excessive walking.  She described instability of the 
knee joints while climbing stairs.  The appellant stated that 
her knees hurt all the time and got worse with exertional 
activity.  The VA examiner stated that the appellant 
ambulated normally.  On physical examination, the VA examiner 
stated there was no swelling or effusion in the appellant's 
knee joints, bilaterally.  The VA examiner stated that there 
was tenderness all around the patella bilaterally.  Patella 
compression produced pain.  There was no joint line 
tenderness or instability noted.  The appellant had full 
range of flexion of 140 degrees and extension of 0 degrees in 
the knees bilaterally; however, the VA examiner noted that 
range of motion was associated with pain and mild crepitus.  
The VA examiner stated that deep knee bends could not be 
performed normally without support and were associated with 
pain.  The diagnosis was patellofemoral syndrome, bilateral 
knees.

The appellant has stated that she has problems walking, 
climbing stairs, or even changing the position of her legs.  
She states that when climbing stairs, her knees will 
"buckle," which causes her to fall.  The appellant states 
that if she walks more than 15 to 20 minutes, her knees 
swell.  

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).

Under the criteria for impairment of the knee other than 
ankylosis, a 10 percent evaluation is warranted for slight 
impairment due to lateral instability or subluxation; a 20 
percent evaluation is warranted for moderate impairment; and 
a 30 percent evaluation is warranted for severe impairment.  
38 C.F.R. Part 4, Diagnostic Code 5257 (1999).  Under 
Diagnostic Code 5260, flexion limited to 60 degrees warrants 
a 0 percent evaluation; flexion limited to 45 degrees 
warrants a 10 percent evaluation; flexion limited to 30 
degrees warrants a 20 percent rating; and flexion limited to 
15 degrees warrants a 30 percent evaluation.  38 C.F.R. Part 
4, Diagnostic Code 5260 (1999).  Under Diagnostic Code 5261, 
extension limited to 5 degrees warrants a 0 percent 
evaluation; extension limited to 10 degrees warrants a 10 
percent evaluation; extension limited to 15 degrees warrants 
a 20 percent evaluation; extension limited to 20 degrees 
warrants a 30 percent evaluation; extension limited to 30 
degrees warrants a 40 percent evaluation; and extension 
limited to 45 degrees warrants a 50 percent evaluation.  
38 C.F.R. Part 4, Diagnostic Code 5261 (1999).

Under 38 C.F.R. § 4.59 (1999), it states that the intent of 
the Rating Schedule is to recognize painful motion with joint 
or periarticular pathology as productive of disability.  It 
further states that it is the intent to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
evaluation for the joint.  Id.  

After having reviewed the evidence of record, the Board finds 
that the evidence supports a 10 percent disability evaluation 
for chondromalacia, right knee, and a 10 percent disability 
evaluation for chondromalacia, left knee.  In September 1997, 
The VA examiner stated that the appellant had slight 
discomfort when both knees were extended.  She had range of 
motion of 0 degrees to 138 degrees on the left knee and 
0 degrees to 140 degrees on the right knee.  In January 1999, 
the VA examiner stated that there was tenderness all around 
the patella bilaterally and that patella compression produced 
pain.  The VA examiner stated that the appellant had full 
range of motion, but that the range of motion was associated 
with pain and mild crepitus.  Deep knee bends could not be 
performed normally without support and were associated with 
pain.  The Board finds that such clinical findings establish 
that the appellant has periarticular pathology productive of 
painful motion in both knees and warrants a 10 percent 
evaluation for each knee.  See 38 C.F.R. § 4.59; Ferguson v. 
Derwinski, 1 Vet. App. 428 (1991); Martin v. Derwinski, 
1 Vet. App. 411 (1991).

An evaluation in excess of 10 percent for chondromalacia, 
right knee, and an evaluation in excess of 10 percent for 
chondromalacia, left knee, are not warranted.  The Board 
notes that the appellant has been shown to have full range of 
motion in the right knee as to both extension and flexion and 
full range of motion in the left knee as to extension, but 
lacking in two degrees as to flexion.  Such ranges of motion 
would not warrant an evaluation in excess of 10 percent.  See 
38 C.F.R. Part 4, Diagnostic Codes 5260, 5261.  In January 
1999, the VA examiner stated that the appellant's knees 
revealed no instability, and thus a compensable evaluation 
under Diagnostic Code 5257 would not be warranted.  See 
38 C.F.R. Part 4, Diagnostic Code 5257.  Although she 
complained of instability, such as not been documented post 
service.  The Board concludes that the medical evidence of no 
instability is more probative than the appellant's allegation 
of instability.

Additionally, the Board finds that evaluations in excess of 
10 percent for each knee is not warranted based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  
No medical professional has found swelling in the appellant's 
knees.  Examination of the appellant's knees in January 1999 
revealed no instability.  Weakness has been shown based upon 
the appellant's inability to do normal knee bends.  The 
appellant's range of motion in the left knee has been 
reported as full.  The appellant's range of motion in the 
right knee has been, at worst, 0 degrees to 138 degrees.  
However, in order to warrant an evaluation in excess of 
10 percent for limitation of flexion, there must be the 
actual or functional equivalent of limitation of flexion to 
30 degrees.  See 38 C.F.R. Part 4, Diagnostic Code 5260.  
Again, the Board finds that the evidence does not establish 
that the appellant's chondromalacia, right knee, and 
chondromalacia, left knee, are any more than 10 percent 
disabling for each knee.  See 38 C.F.R. § 4.59.

The Board must note that in the September 1997 VA examination 
report, the VA examiner stated that the appellant's 
functional loss due to pain in the "heels, knees, and back" 
was moderate.  There is no way for the Board to tell whether 
the VA examiner meant that the functional loss as to each 
area was moderate or that the functional loss combined for 
all the areas he listed was moderate.  Regardless, with the 
grant of a 10 percent disability evaluation for each knee, 
that would establish a combined evaluation of 20 percent, 
which establishes an overall moderate functional impairment.

Additionally, in the appellant's substantive appeal, she 
stated, "In conclusion, I feel that both conditions 
(chondromalacia and left heel neuroma) should be rated as 
service[]connected, and that I should be given a disability 
rating of 10 percent for these conditions, . . ."  Thus, 
because the Board has granted 10 percent evaluations for each 
knee, it finds that the appellant's claims have been granted 
in full, and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 1991).

Lastly, the Board is aware that limitation of motion of the 
knee may be separately rated from instability or subluxation.  
However, the most probative evidence does not establish the 
presence of either subluxation or lateral instability.  
Therefore, separate evaluations are not assignable in this 
case.  The Board has coded the disabilities as 5299-5260 as 
the Court has clearly established that functional impairment 
is to be rated as limitation of motion.  The appellant is not 
prejudiced by this determination.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Arnesen v. Brown, 8 Vet. App. 432 
(1995).


ORDER

A 10 percent disability evaluation for chondromalacia, right 
knee, and a 10 percent disability evaluation for 
chondromalacia, left knee, are granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

